Citation Nr: 1144502	
Decision Date: 12/06/11    Archive Date: 12/14/11

DOCKET NO.  10-30 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include adjustment disorder, depression, anxiety, and dysthymia.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include adjustment disorder, depression, anxiety, and dysthymia.


REPRESENTATION

Appellant represented by:	Minnesota Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel


INTRODUCTION

The Veteran had active service from January 11, 1989, to March 20, 1990. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, that reopened and denied the Veteran's previously denied claim of entitlement to service connection for a psychological condition, to include depression.

In July 2011, the Veteran testified via videoconference before the undersigned Veterans Law Judge, seated at the Board's Central Office in Washington, D.C.  A transcript of the hearing has been associated with the claims file. 

The issue of entitlement to service connection for an acquired psychiatric disorder, to include adjustment disorder, depression, anxiety, and dysthymia, addressed in the REMAND portion of the decision below, are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a November 2006 decision, the RO denied the Veteran's claim of entitlement to service connection for a psychological condition, to include depression.  The Veteran was notified of that decision but failed to perfect a timely appeal.  The decision became final. 

2.  The additional evidence received since the earlier appeal is neither cumulative nor redundant of evidence previously considered, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim. 


CONCLUSIONS OF LAW

1.  The November 2006 rating decision that denied service connection for a psychological condition, to include depression is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d); 20.200, 20.201, 20.202, 20.302, 20.1103 (2011). 

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a psychological condition, to include depression, now captioned as an acquired psychiatric disorder, to include adjustment disorder, depression, anxiety, and dysthymia.  38 U.S.C.A. § 5108
(West 2002); 38 C.F.R. § 3.156 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist 

In light of the favorable disposition, limited to the issue of whether new and material evidence has been received to reopen the Veteran's previously denied  claim, the Board finds that a discussion as to whether VA's duties to notify and assist the Veteran have been satisfied is not required at this time.  The Board notes, as will be discussed below, that further assistance is necessary prior to the Board's review of the merits of the claim. 

New and Material Evidence

Service connection for a psychological condition, to include depression, was previously denied on the merits in a November 2006 rating decision.  Although the RO reopened the Veteran's claim on the basis that new and material evidence had been received, in May 2009, the Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The claim may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  Further, new evidence is sufficient to reopen a claim if it contributes to a more complete picture of the circumstances surrounding the origin of a Veteran's disability, even where it may not convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Veteran filed this application to reopen his claim in January 2009.  Under the applicable provisions, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

It appears that the relevant evidence before VA at the time of the prior final decision in November 2006 consisted of the Veteran's claim and related statements from family and friends, and his service treatment and personnel records.  The RO found, in pertinent part, that there was no medical evidence of record indicating that the Veteran had a psychological condition.  The Veteran's claim was denied.  The November 2006 rating decision was not appealed and became final.  

Newly received evidence includes the Veteran's statements, including those rendered before the Board in July 2011 and VA treatment records.  The Board finds that the evidence as to the Veteran's claim received since the last final decision is new in that it was not previously considered by agency decision makers, or cumulative or redundant of other evidence of record.  The evidence is also material in that it relates to an unestablished fact, specifically, a diagnosis of a psychological condition.  The Veteran's VA treatment records indicate that he was diagnosed with adjustment disorder with depression and anxiety; and dysthymia.  Accordingly, new and material evidence as to the Veteran's previously denied claim has been received and the claim is reopened.  

As the Board has determined that new and material evidence has been received as to the Veteran's claim, it is necessary to consider whether the Veteran would be prejudiced by the Board proceeding to a decision on the merits.  In this case, letters dated in March 2009 and August 2010 provided the Veteran with the laws and regulations pertaining to consideration of his claim of on the merits.  However, as will be discussed below, further development is required prior to the Board's review of the merits of the claim. 


ORDER

The claim of entitlement to service connection for an acquired psychiatric disorder, to include adjustment disorder, depression, anxiety, and dysthymia, is reopened, and to this extent only, the appeal is granted.


REMAND

Additional development is needed prior to further disposition of the claim. 

As a preliminary matter, the Board notes that the most recent VA treatment records associated with the claims file are dated in February 2009.  There is no evidence that the Veteran has ceased VA treatment.  In this regard, the Board notes that while the earliest VA treatment records associated with the claims file are dated in January 2008, at the time of the Veteran's July 2011 Board hearing, he asserted that he began his VA psychiatric treatment in 2006.  Because VA is on notice that there are additional records that may be applicable to the Veteran's claim and because these records may be of use in deciding the claim, these records are relevant and should be obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

The Veteran seeks service connection an acquired psychiatric disorder, to include adjustment disorder, depression, anxiety, and dysthymia.  In statements made during the course of the appeal, and before the Board in July 2011, the Veteran asserted that he was entitled to compensation for his acquired psychiatric disorder on the basis that his daughter died in the womb during active duty and the Veteran and his wife had great difficulty dealing with the same.  He asserted that, due to the death of his daughter, he was absent without leave and once he returned to his post, he was punished with manual labor and was required to live on-post for 30 days.  He asserts that during the time he was living on-post, away from his family, his superior made unwelcome advances upon his wife on a regular basis, at their home.  He asserted that he attempted suicide, due to his daughter's death, and that he was treated, on an in-patient basis, at a private hospital in 1995.  He asserts that he was treated, with psychiatric medication, from 1995 to 2006 by a private provider.

The Board notes here that while the Veteran, at his Board hearing in July 2011, described private treatment prior to beginning VA treatment in 2006, no VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, was submitted by the Veteran during the course of the current appeal.  On remand, the Veteran should be asked to specifically identity the private treatment facility wherein he was treated prior to beginning his VA treatment in 2006, and such records should be sought.

While the Veteran's service records include a statement submitted by the Veteran in connection with disciplinary proceedings regarding his absence without leave after the death of his daughter, his service treatment records are silent for any complaint, treatment, or diagnosis of an acquired psychiatric disorder.  The Veteran declined a physical examination upon separation from service.

To date, no examiner has been asked to opine as to the relationship between the Veteran's acquired psychiatric disorder, to include adjustment disorder, depression, anxiety, and dysthymia, and his period of active service.  VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011); Robinette v. Brown, 8 Vet. App. 69 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file the Veteran's VA treatment records maintained by the VA Medical Center (VAMC) in St. Cloud, Minnesota, dated from 2006 to January 2008, and dated from February 2009 to the present.  Any and all responses, including negative responses, must be properly documented in the claims file.  

2.  Send the Veteran a VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, and request that he complete such in order to obtain his private treatment records from the private treatment provider that he described at the time of his July 2011 Board hearing.  Advise the Veteran that he may submit his private treatment records if he so chooses.  Obtain and associate with his claims file his private treatment records.  All communications with the Veteran and record of any attempt to obtain his private treatment records, including negative responses from the Veteran or any private treatment facility, must be properly documented in the claims file.  

3.  Schedule the Veteran for a VA psychiatric examination to determine the etiology of any acquired psychiatric disability found present.  The examiner must offer all related diagnoses and opine as to whether it is at least as likely as not (at least a 50 percent probability) that any acquired psychiatric disability was incurred in service, or is otherwise related to service, specifically to include the death of his daughter in October 1989.

In this regard, the examiner should consider the Veteran's lay statements regarding his in-service symptoms and his statements, and the statements of his family and friends, of continuous psychiatric symptoms after service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury but relied on the service treatment records to provide a negative opinion).

All indicated tests and studies should be performed as deemed necessary by the examiner.  The claims folder should be made available to the examiner for review for the examination and the examination report should indicate whether such review was accomplished.  A complete rationale should be provided for all opinions given.  The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.  

4.  After completion of the above and any additional notice or development deemed necessary, readjudicate the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include adjustment disorder, depression, anxiety, and dysthymia.  If the claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration of his claim.

No action by the Veteran is required until he receives further notice; however, the Veteran is advised that failure to cooperate by reporting for examination without good cause may have adverse consequences on his claim.  38 C.F.R. § 3.655 (2011).

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


